In a proceeding pursuant to CPLR article 78 to compel respondents to reinstate petitioner’s pistol permits, petitioner appeals from a judgment of the Supreme Court, Westchester County (Gurahian, J.), entered December 11, 1981, which dismissed the petition. Judgment affirmed, without costs or disbursements. A CPLR article 78 proceeding against a Supreme Court Justice or a County Court Judge must be commenced in the Appellate Division (see CPLR 506, subd [b], par 1; Matter of B. T. Prods, v Barr, 44 NY2d 226, 234). However, we will consider the instant appeal by petitioner as if it were an original application to this court (see Matter of Snee v .County Court of County of Cayuga, 31 AD2d 303, 308; Matter of Nolan v Court of General Sessions, 15 AD2d 78, 79-80, affd 11 NY2d 114). We find that the revocation of petitioner’s pistol permits was not arbitrary or capricious nor an abuse of discretion (see Matter of St.-Oharra v Colucci, 67 AD2d 1104). Mollen, P. J., Damiani, Titone and Weinstein, JJ., concur.